Citation Nr: 1135866	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  06-18 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Penelope Gronbeck, Attorney


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The appellant served in a National Guard unit from December 1975 to May 1979 and had periods of active duty for training from January to April and July to September 1976.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, which denied service connection for a psychiatric disorder.  

In January 2009, the Board denied the Veteran's appeal.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2011, the Court issued a decision which vacated the Board's denial and remanded the case to the Board for action consistent with its decision.  The case has been returned to the Board for further appellate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a July 2011 letter, the Veteran's representative informed the Board that the Veteran desired to have a hearing before a Veterans Law Judge at the RO (also referred to as a Travel Board hearing).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the RO.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

